NUMBER 13-06-00560-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG



ALBERT W. VAN CLEAVE, PAUL JONES,
AND JULISSA YUDITH VILLARREAL,				        Appellants,

v.

MARGARITA DUARTE,							  Appellee.


On appeal from the 285th District Court of Bexar County, Texas.


MEMORANDUM OPINION


Before Justices Rodriguez, Garza and Vela

Memorandum Opinion Per Curiam


	Appellants, Albert W. Van Cleave, Paul Jones, and Julissa Yudith Villarreal,
perfected an appeal from a judgment entered by the 285th District Court of Bexar County,
Texas, in cause number 2003-CI-05354.  Appellants' briefs were filed and received on
January 22, 2007.  On August 27, 2008, we found that the briefs contained formal defects,
see Tex. R. App. P. 38.9, and we ordered appellants to file amended briefs.  On September
30, 2008, we granted appellants an extension of time to file their briefs.  No amended
briefs have been filed with this Court.  On October 30, 2008, appellee, Margarita Duarte,
filed a motion for involuntary dismissal requesting that we dismiss the appeal or affirm the
trial court's judgment.
	This Court, having considered the documents on file, appellee's motion for
involuntary dismissal, and appellants' failure to comply with this Court's directive of August
27, 2008, is of the opinion that the motion should be granted.  The appellee's motion for
involuntary dismissal is GRANTED, and the appeal is hereby DISMISSED FOR WANT OF
PROSECUTION.  See Tex. R. App. P. 38.8(a)(1), 42.3(b), (c).

									PER CURIAM

Memorandum Opinion delivered and 
filed this the 22nd day of January, 2009.